TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-06-00725-CV



                                  Kenneth Michie, Appellant

                                               v.

  Glynn C. Turquand; Walters & Turquand, L.L.P.; and Sarah Bartholomew, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
    NO. D-1-GN-06-004156, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Kenneth Michie has filed an unopposed motion to dismiss this appeal.

Accordingly, we grant the motion to dismiss this appeal. See Tex. R. App. P. 42.1.



                                                    ____________________________________

                                                    Bob Pemberton, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed on Appellant’s Motion

Filed: May 31, 2007